Filed 5/19/16 Thee Aguila v. ERDM CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THEE AGUILA INC.,                                                    B263005

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. VC063679)
         v.

ERDM, INC. et al.,

         Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Thomas
I. McKnew, Jr. Affirmed.
         Law Offices of Guinevere M. Malley and Guinevere M. Malley for Plaintiff and
Appellant.
         Century Law Group and Karen A. Larson for Defendants and Respondents.
                                   I. INTRODUCTION


       Plaintiff, Thee Aguila, Incorporated, appeals from a judgment entered in an
unlawful detainer action following a bench trial. Plaintiff filed an unlawful detainer
action against defendants, ERDM, Incorporated, Edgar Fragoso, Santiago Acuna and Eva
Meneses. Plaintiff relied on a commercial lease between it and defendants. Under the
lease, defendants were required to maintain public liability insurance which includes a
cross-liability endorsement. We shall describe a cross-liability endorsement later in this
opinion. Plaintiff asserted defendants did not provide the required cross-liability
coverage. Plaintiff served a default notice indicating the lease would be terminated if the
default was not cured within 30 days. Defendants did not cure the default. The trial
court found defendants did not have the required insurance coverage. But, the trial court
did not find the breach merited forfeiture of the lease. The trial court found in
defendants’ favor and against plaintiff on the unlawful detainer claim. We affirm.


                                   II. BACKGROUND


                          A. Plaintiff’s Complaint and the Lease


       On December 5, 2013, plaintiff filed an unlawful detainer action against
defendants. Plaintiff owns real property, which is used as a nightclub, located at 8825
East Washington Boulevard in Pico Rivera, California (the property). Plaintiff and
ERDM, Incorporated are California corporations. ERDM, Incorporated, Mr. Fragoso,
Mr. Acuna, and Ms. Meneses are tenants and parties to a lease agreement.
       On May 1, 2000, the previous property owner, Jose G. Hernandez, Mr. Acuna and
Mr. Fragoso entered into a commercial lease of the property. The lease’s term was from
May 1, 2000 until April 30, 2015. Paragraph 11, subparagraph (b) of the lease describes
the requirements for liability insurance on the property: “Tenant at its sole cost and
expense shall maintain during the term of this Lease public liability insurance . . . and

                                              2
property damage limits . . . , insuring against all liability of Tenant and its authorized
representatives arising out of and in connection with Tenant’s use or occupancy of the
Premises [the property]. . . . Both Landlord and Tenant shall be named as additional
insureds, and the policies shall contain cross-liability endorsements. Subject to review by
Tenants insurer. [sic] If Tenant shall fail to procure and maintain such insurance the
Landlord may, but shall not be required to, procure and maintain same at the expense of
Tenant and the cost thereof, together with interest thereon . . . shall become due and
payable as additional rental to Landlord . . . .” Paragraph 15, subparagraph (b) describes
the lessor’s remedies: “The Landlord shall have the following remedies if Tenant
commits a default under this Lease. These remedies are not exclusive but are cumulative
and in addition to any remedies now or hereafter allowed by law.” Paragraph 32
describes what are covenants and conditions of the lease, “Each provision of this Lease
performable by Tenant shall be deemed both a covenant and a condition.”
       Paragraph 15, subparagraph (a) provides how a default occurs: “The occurrence
of any one or more of the following events shall constitute a default and breach of this
Lease by Tenant: [¶] . . . [¶] (2) Failure to perform any other provision of this Lease is
[sic] the failure to perform is not cured within thirty (30) days after written notice thereof
has been given to Tenant by Landlord. If the default cannot reasonably be cured within
said thirty (30) day period, Tenant shall not be in default under this Lease if Tenant
commences to cure the default within the thirty (30) day period and diligently prosecutes
the same to completion. [¶] . . . Notices given under this paragraph shall specify the
alleged default and the applicable lease provisions, and shall demand that Tenant perform
the provisions of this Lease . . . within the applicable period of time. No such notice
shall be deemed a forfeiture or termination of this Lease unless Landlord so elects in the
notice.”
       On February 1, 2006, plaintiff and defendants entered into a lease addendum.
Plaintiff became the lessor. Defendants became the tenants. All other terms and
conditions of the lease remained the same. On February 7, 2006, the parties entered into



                                               3
another lease addendum. The parties agreed to increase the occupancy of the property in
exchange for a rental increase. All other terms remained in effect.
       Plaintiff alleges defendants failed to procure insurance which includes cross-
liability coverage. On October 30, 2013, plaintiff served defendants a default notice
regarding the lack of cross-liability insurance. Defendants were provided 30 days to cure
the defect or be found in default. The following appears in the October 30, 2013 default
notice: “Under Paragraph 15(a)(2) of the Lease you have 30 days to provide written
proof that the subject policy has a cross-liability endorsement or doesn’t exclude insured
vs. insured claims. You are currently in default under the terms of the Lease and
[plaintiff] as [lessor] hereby terminates the Lease, pursuant to the terms of the Lease, if
you fail to cure said default within the next 30 days.” Defendants did not provide proof
they had secured cross-liability insurance coverage. Plaintiff requests the following as
relief: attorney’s fees; possession of the premises; forfeiture of the lease; the remainder
of the rent owed for the lease term; and such other relief as proper. The matter proceeded
to a bench trial on July 3, 2014.


                                          B. Trial


                            1. Cynthia Rodriguez’s Testimony


       Ms. Rodriguez served as defendants’ insurance agent. In September 2013, she
helped provide insurance on the property for defendants. Topa Insurance Company
provided the insurance. The Topa Insurance Company policy went into effect on
September 6, 2013. The Topa Insurance Company policy covered: general liability;
liquor liability; and assault and battery. Ms. Rodriguez e-mailed the Topa Insurance
Company policy to Henry Aguila, plaintiff’s owner. Mr. Aguila sent a responsive e-mail
inquiring whether the Topa Insurance Company policy provided insured versus insured
exclusion, also known as a cross-suit or cross-liability exclusion. The Topa Insurance
Company policy did have cross-liability coverage. Ms. Rodriguez informed Mr. Aguila

                                              4
she would attempt to acquire a cross-liability endorsement on the Topa Insurance
Company policy.
          On September 23, 2013, Topa Insurance Company notified Ms. Rodriguez it
would cancel the insurance. The Topa Insurance Company policy was cancelled in
November 2013. Ms. Rodriguez later acquired another policy through Golden Bear
Insurance Company. The Golden Bear Insurance Company policy was effective
November 18, 2013. Ms. Rodriguez could not identify a provision of the Golden Bear
Insurance Company policy that specifically excluded cross-liability coverage. Golden
Bear Insurance Company sent notice to Ms. Rodriguez that it was cancelling the policy
sometime in November or December 2013. The Golden Bear Insurance Company policy
was subsequently cancelled on January 23, 2014. Ms. Rodriguez did not send
information regarding the Golden Bear Insurance Company policy to Mr. Aguila.


                               2. Charles Wright’s Testimony


          Mr. Wright was an insurance broker for defendants. He helped to broker liability
insurance for the property. Mr. Wright helped defendants obtain liability insurance from
Navigators Specialty Insurance Company. The Navigators Specialty Insurance Company
policy provided for coverage between August 30 through September 9, 2013. Mr. Acuna
cancelled the Navigators Specialty Insurance Company because Ms. Rodriguez obtained
a cheaper policy from Topa Insurance Company. The Navigators Specialty Insurance
Company did include a cross-suit exclusion, but only between named insureds. Mr.
Wright classified plaintiff as an additional insured, not a named insured.
          Mr. Wright became defendants’ insurance broker again in January 25, 2014. Mr.
Wright helped defendants acquire insurance through the Kinsale Insurance Company.
The Kinsale Insurance Company policy was in effect at the time of trial. The Kinsale
Insurance Company policy excluded coverage for cross-suits between the lessor and a
tenant.



                                              5
                             3. Marjorie Segale’s Testimony


       Ms. Segale, an insurance agent, broker, consultant and instructor, testified on
plaintiff’s behalf involving commercial insurance policies. She explained that a named
insured was the policyholder on the insurance. The named insured paid the premium and
received the refunds. An additional insured is covered under the policy. Ms. Segale
testified cross-liability coverage protects an insured against claims brought by another
insured under the same policy. Standard commercial general liability policies covered
cross-suits. Ms. Segale testified the Navigators Specialty Insurance Company policy
would not exclude a lawsuit between a lessor and a tenant. The Golden Bear Insurance
Company policy did not exclude cross-suits. The Kinsale Insurance Company policy did
have an insured versus insured exclusion.


                               4. Mr. Fragoso’s Testimony


       Mr. Fragoso received the 30-day notice of default from Mr. Aguila. He informed
his insurance brokers sometime in November 2013 of the issue. Ms. Rodriguez and Mr.
Wright both said to Mr. Fragoso that it was almost impossible to secure cross-liability
coverage. The difficulty in securing cross-liability coverage arose because Mr. Aguila
had made several insurance claims. Mr. Fragoso relied on his insurance broker to handle
the insurance matter. Mr. Fragoso did not correspond with Mr. Aguila in any manner
regarding the 30-day notice of default. Mr. Fragoso did not know there was an issue until
Mr. Aguila served the unlawful detainer action.


                                5. Mr. Aguila’s Testimony


       On October 30, 2013, Mr. Aguila mailed a 30-day notice regarding lack of cross-
liability coverage to defendants. Mr. Aguila never received proof a policy providing
cross-liability coverage during this 30-day notice period. Mr. Aguila never received a

                                             6
copy of the Golden Bear Insurance Company policy. Mr. Aguila would not have filed
the unlawful detainer action if defendants provided the Golden Bear Insurance Company
policy to him.
          Mr. Aguila did not receive a copy of the Topa Insurance Company policy until
January 2014. Ms. Rodriguez never sent Mr. Aguila a copy of the Topa Insurance
Company policy. Ms. Rodriguez did send Mr. Aguila a December 27, 2013 e-mail which
contained the certificate of liability insurance and a casualty department binder. That
information indicated Topa Insurance Company policy excluded cross-liability coverage.
Mr. Aguila was not notified Topa Insurance Company policy had cancelled its insurance
policy.


                            C. Statement of Decision and Judgment


          On September 8, 2014, the trial court issued its statement of decision. The trial
court found, “[T]he tenants did not have the required coverage during part of the lease
term nor at time of trial nor during the time the 30 days cure notice was in effect.” But
the trial court refused to find a forfeiture: “Both sides rely on the old case of Knight v.
Black (1912) 19 Cal. App. 518. This case does control the outcome of this case. In
Knight, supra, the court said: ‘Ordinarily’ to avoid forfeiture due to breach of terms and
provisions contained in a lease, the language ‘shall be construed as covenants when it can
be reasonably done, but a covenant instead of a condition will never be implied contrary
to the clear intent of the parties.’ (Underlining added for emphasis). In Knight, supra,
pages 527-528, the court further stated, ‘waste, non-repair or non-insurance’ are
conditions and do not excuse a forfeiture. [¶] This case is far different than Knight,
supra, as there is a clear remedy available to landlord if tenant fails to acquire cross-
liability insurance. Although landlord need not obtain the coverage and charge it back to
tenants as rent, such option is specifically expressed and available. The court will
interpret the lease most favorable to tenants to avoid forfeiture. The lease provides the
sole remedy available to landlord should the tenants for whatever reason fail to provide

                                                7
cross-liability coverage. The court deems this to be a reasonable interpretation of
paragraph 11. Therefore, the pertinent language is deemed to be a covenant.” The trial
court determined defendants were the prevailing party. Plaintiff filed objections to the
trial court’s statement of decision. The trial court overruled plaintiff’s objections and
adopted its statement of decision as its final ruling.


                              D. Plaintiff’s New Trial Motion


       On December 8, 2014, plaintiff filed a new trial motion. Plaintiff asserted there
was newly discovered evidence that could not be secured prior to trial. Plaintiff relied on
Mr. Aguila’s declaration. After the trial completed, Mr. Wright, on defendant’s behalf
was able to obtain insurance with cross-liability coverage. Plaintiff also argued the trial
court’s ruling was unsupported by the law. Plaintiff requested the matter be converted to
a regular civil action for contract breach. Mr. Wright filed a declaration stating that after
trial cross-liability coverage was secured and it applies for the balance of the lease term.
During the trial, such coverage was unavailable. Plaintiff’s new trial motion was denied
and judgment was entered in defendant’s favor on February 3, 2015. This appeal
followed.


                                     III. DISCUSSION


                                  A. Key Legal Standards


       We review the trial court’s findings of fact, whether express or implied, to
determine if they are supported by substantial evidence. (Palm Property Investments,
LLC v. Yadegar (2011) 194 Cal. App. 4th 1419, 1425; SFPP, L.P. v. Burlington Northern
& Santa Fe Railway Co. (2004) 121 Cal. App. 4th 452, 462.) We review the trial court’s
legal conclusions de novo. (Palm Property Investments, LLC v. Yadegar, supra, 194
Cal.App.4th at pp. 1425-1426; ASP Properties Group, L.P. v. Fard, Inc. (2005) 133

                                               8
Cal. App. 4th 1257, 1266.) Code of Civil Procedure, section 1161 subdivision (3) defines
when the tenant is guilty of unlawful detainer: “When he or she continues in possession,
in person . . . , after a neglect or failure to perform other conditions or covenants of the
lease or agreement under which the property is held, including any covenant not to assign
or sublet, than the one for the payment of rent, and three days’ notice, in writing,
requiring the performance of such conditions or covenants, or the possession of the
property, shall have been served upon him or her . . . . Within three days after the service
of the notice, the tenant . . . may perform the conditions or covenants of the lease or pay
the stipulated rent, as the case may be, and thereby save the lease from forfeiture . . . .”
The lease provides for a 30-day notice period. At the time of trial, defendants were in
possession of the property.
       However, the breach of a lease’s condition or covenant may be insufficient to
permit a plaintiff to secure termination of a lease and restitution of the premises. The
breach of the lease term must be material: “Plaintiff argues in its opening brief that
‘[t]here is nothing in CCP 1161(3) that requires that the breach be substantial before a
tenant can be guilty of unlawful detainer. . . .’ Although not expressly set forth in Code
of Civil Procedure section 1161(3), this requirement is set forth in case law. (Keating v.
Preston (1940) 42 Cal. App. 2d 110, 115; Feder v. Wreden Packing & Provision Co.
(1928) 89 Cal. App. 665, 673.) Whether a particular breach will give plaintiff landlord
the right to declare a forfeiture is based on whether the breach is material. ‘“The law
sensibly recognizes that although every instance of noncompliance with a contract’s
terms constitutes a breach, not every breach justifies treating the contract as terminated.
[Citations.] Following the lead of the Restatements of Contracts, California courts allow
termination only if the breach can be classified as ‘material,’ ‘substantial,’ or ‘total.’
[Citations.]”’ (Superior Motels, Inc. v. Rinn Motor Hotels, Inc., supra, 195 Cal.App.3d at
p. 1051.)” (NIVO 1 LLC v. Antunez (2013) 217 Cal. App. 4th Supp. 1, 5; Boston LLC v.
Juarez (2016) 245 Cal. App. 4th 75, 82.)




                                               9
                                B. Cross-Liability Coverage


       Cross-liability insurance provides coverage for an insured when sued by another
insured under the same policy. A Texas appellate court described such coverage:
“Under the lease, [Volume Millwork, Inc.] was required to obtain a policy in which the
landlord was named as an additional insured with a cross-liability endorsement. A cross-
liability endorsement provides liability coverage when an additional insured sues the
named insured for negligence even though they are both covered by the same policy. See
Rod D. Margo, Aspects of Insurance in Aviation Finance, 62 J. Air L. & Com. 423, 457
(1996) (‘A cross-liability clause is a provision in a liability policy under which it is
agreed that the inclusion of more than one insured in the policy will not preclude the right
of the original insured to recover for claims made against the original insured by
additional insureds or their employees.’). Therefore, parties to the lease contemplated
[[Volume Millwork, Inc.] ] would obtain $1,000,000 in liability coverage that would
benefit the landlord by providing indemnification for [[Volume Millwork, Inc.] if the
hangar were damaged because of [Volume Millwork, Inc.’s] negligence.” (West Houston
Airport, Inc. v. Millennium Ins. Agency (Tex.App. 2011) 349 S.W.3d 748, 753-754; see
City of Santa Monica v. Royal Indem. Co. (1958) 157 Cal. App. 2d 50, 53, 56.)


                                     C. Breach of Lease


       As noted, the trial court found, “[T]he tenants did not have the required coverage
during part of the lease term nor at time of trial nor during the time the 30 days cure
notice was in effect.” The trial court thus implicitly found defendants had breached the
lease. We defer to the trial court’s resolution of factual issues and its credibility
assessment. (Marriage of Boswell (2014) 225 Cal. App. 4th 1172, 1175; Maslow v.
Maslow (1953) 117 Cal. App. 2d 237, 243, disapproved on another point in Liodas v.
Shadi (1977) 19 Cal. 3d 278.) Substantial evidence supports the trial court’s finding. The
Topa Insurance Company policy, which was in effect when plaintiff served the 30-day

                                              10
default notice of default, excluded cross-liability coverage. The Golden Bear Insurance
Company policy insurance, which purportedly did cover cross-liability, was cancelled
shortly after it was obtained. Neither defendants nor their insurance broker responded to
plaintiff’s 30-day notice of default. The Kinsale Insurance Company policy, which was
in effect at the time of trial, specifically excluded cross-liability coverage between
landlord and tenant.
       Defendants assert the term “[s]ubject to review by Tenants[’] insurer” absolved
them of responsibility for obtaining insurance with cross-liability coverage. Defendants
cite to testimony which suggested they could rely solely upon their insurance broker to
obtain the proper insurance. The language “[s]ubject to review by Tenants[’] insurer”
does not excuse the duty to secure cross-liability coverage. Insurance brokers are not
insurers. Defendants present no legal argument which would permit us to reverse the
trial court’s finding they breached the lease.


                                D. Materiality of the Breach


       Plaintiff argues the trial court erred in finding no forfeiture of the lease occurred.
Plaintiff reasons the lease’s express terms provide it may declare a forfeiture if
defendants breached a condition or covenant. We first address whether procuring
insurance with cross-liability coverage is a condition or covenant. Whether the provision
is a condition or a covenant is immaterial. Paragraph 32 of the lease provides, “Each
provision of this Lease performable by Tenant shall be deemed both a covenant and a
condition.” Also, section 1161, subdivision (3) permits a judgment in unlawful detainer
be entered when a tenant is in violation of “conditions or covenants” of a lease. The
unlawful detainer statute does not distinguish between conditions and covenants.
       We turn now to the question of whether the trial court could find the breach of the
condition or covenant to provide cross-liability coverage to be not material. As noted, a
trial court retains discretion to refuse to issue a judgment in unlawful detainer if the
breach of the covenant or condition is not material, substantial or total. (Superior Motels,

                                              11
Inc. v. Rinn Motor Hotels, Inc., supra, 195 Cal.App.3d at p. 1051; NIVO 1 LLC v.
Antunez, supra, 217 Cal.App.4th Supp. at p. 5.) Generally, the materiality of a breach is
a factual question. (Brown v. Grimes (2011) 192 Cal. App. 4th 265, 277; Superior Motels,
Inc. v. Rinn Motor Hotels, Inc., supra, 195 Cal.App.3d at pp. 1051-1052.) Whether
material breach of a contract has occurred is reviewed for substantial evidence. (See
Porter v. Arthur Murray, Inc. (1967) 249 Cal. App. 2d 410, 423; Asso. Lathing etc. Co. v.
Louis C. Dunn, Inc. (1955) 135 Cal. App. 2d 40, 51.)
       Here, the trial court found the breach was not material. Substantial evidence
supports that conclusion. Defendants had maintained liability insurance and attempted,
albeit unsuccessfully, to secure cross-liability coverage. Further, the lease provided
plaintiff could secure the coverage and then pass the costs on to defendants. Under these
circumstances, the trial court could reasonably find that the breach was not material,
substantial or total. The trial court could reasonably therefore enter judgment in
defendant’s favor.


                E. Failure to Make a Finding in the Statement of Decision.


       Plaintiff contends, “The trial court fails to make a finding in regards to the
uncontradicted evidence presented that appellant did attempt to exercise this remedy but
respondent refused to provide appellant with the necessary documents.” Plaintiff filed
objections to the trial court’s statement of decision. In those objections, plaintiff argued
that it was never provided with the necessary documents so that it could secure cross-
liability coverage. Plaintiff has failed to demonstrate the failure to address this collateral
issue permits reversal. (Central Valley General Hosp. v. Smith (2008) 162 Cal. App. 4th
501, 513; In re Marriage of Burkle (2006) 139 Cal. App. 4th 712, 736, fn. 14.)




                                              12
                                   F. New Trial Motion


       Plaintiff argues the trial court erroneously denied its new trial motion premised on
newly discovered evidence and errors at law. We review this contention for an abuse of
discretion. (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal. 4th 826, 859; Wall Street
Network Ltd. v. New York Times Co. (2008) 164 Cal. App. 4th 1171, 1176.) In large part,
plaintiff reargued the issues that had previously been adjudicated by the trial court. As
noted, Mr. Aguila and Mr. Wright filed declarations which indicated that after trial
defendants secured cross-liability coverage for the lease term’s duration. Without
abusing its discretion, the trial court could rule Mr. Aguila’s and Mr. Wright’s
declarations added nothing to the issues it had previously decided. No abuse of
discretion occurred.




                                            13
                                   IV. DISPOSITION


      The February 3, 2015 judgment is affirmed. Defendants, ERDM, Incorporated,
Santiago Acuna, Edgar Fragoso, and Eva Meneses, shall recover their costs incurred on
appeal from plaintiff, Thee Aguila, Incorporated. Any request for attorney fees incurred
on appeal should be pursued pursuant to California Rules of Court, rules 3.1702 and
8.278(d)(2).
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.



We concur:



               BAKER, J.



               KUMAR, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            14